Case 2:20-bk-21020-BR      Doc 188 Filed 05/07/21 Entered 05/07/21 08:50:02                    Desc
                            Main Document     Page 1 of 2


 1   TIMOTHY J. YOO (State Bar No. 155531)
     tjy@lnbyb.com
 2   CARMELA T. PAGAY (State Bar No. 195603)
     ctp@lnbyb.com                                                 FILED & ENTERED
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067                                        MAY 07 2021
     Telephone: (310) 229-1234
 5   Facsimile: (310) 229-1244
                                                                     CLERK U.S. BANKRUPTCY COURT

 6   Attorneys for Jason M. Rund                                     Central District of California
                                                                     BY fortier    DEPUTY CLERK
     Chapter 7 Trustee
 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                     LOS ANGELES DIVISION
11
     In re                                             Case No. 2:20-bk-21020-BR
12
     THOMAS VINCENT GIRARDI,                           Chapter 7
13
                                                       ORDER GRANTING MOTION TO
14                         Debtor.                     APPROVE COMPROMISE WITH
                                                       G&L AVIATION, LEE LIPSCOMB,
15                                                     1122 WILSHIRE BUILDING
                                                       PARTNERSHIP AND WALTER
16                                                     LACK
17
                                                       Date: April 27, 2021
18                                                     Time: 10:00 a.m.
                                                       Place: Courtroom 1668 via
19                                                     zoomgov.com
                                                              U.S. Bankruptcy Court
20                                                            255 E. Temple Street
                                                              Los Angeles, California 90012
21

22
             The Motion to Approve Compromise With G&L Aviation, Lee Lipscomb, 1122 Wilshire
23
     Partnership and Walter Lack [Doc 156] (“Motion”), filed by Jason M. Rund, the Chapter 7 trustee
24
     for the bankruptcy estate of Thomas Vincent Girardi (the “Trustee”), came on for hearing on
25
     April 27, 2021, at 10:00 a.m., in the above-entitled Court before the Honorable Barry Russell,
26
     United States Bankruptcy Judge. Timothy J. Yoo of Levene, Neale, Bender, Yoo & Brill L.L.P.
27
     appeared on behalf of the Trustee. Other appearances are as noted on the Court’s record.
28
Case 2:20-bk-21020-BR      Doc 188 Filed 05/07/21 Entered 05/07/21 08:50:02                 Desc
                            Main Document     Page 2 of 2


 1           The Court, having considered the Motion, the supporting declarations and exhibits, the

 2   Statement filed by Elissa D. Miller, in her capacity as the Chapter 7 trustee for the bankruptcy

 3   estate of Girardi Keese regarding the Motion, and the Reply filed by the Trustee, having

 4   considered the arguments of counsel, and for the reasons stated on the record,

 5           IT IS HEREBY ORDERED that:

 6           1.     The Motion is granted;

 7           2.     The Settlement Agreement by and among G&L Aviation, Lee Lipscomb, 1122

 8   Wilshire Partnership and Walter Lack (collectively, the “1122 Wilshire Parties”) and the Trustee

 9   (the “Agreement”) is approved;

10           3.     The Trustee and the 1122 Wilshire Parties are authorized and directed to take any

11   and all steps necessary to effectuate the Agreement; and

12           4.     All rights of the Girardi Keese bankruptcy estate and its Chapter 7 trustee, Elissa

13   D. Miller, are preserved.

14           IT IS SO ORDERED.

15                                                  ###

16

17

18

19

20
21

22

23

24   Date: May 7, 2021

25

26
27

28
                                                      2
